—In an action, inter alia, to recover damages for breach of contract, the defendant American Insurance Company appeals from an order of the Supreme Court, Suffolk County (Molia, J.), dated August 1, 2000, which granted the plaintiffs’ motion for leave to amend the complaint.
Ordered that the order is reversed, on the law, with costs, and the motion is denied.
The Supreme Court erred in granting the plaintiffs’ motion for leave to amend their complaint, as they failed to make an evidentiary showing that the proposed causes of action had merit (see, Heckler Elec. Co. v Matrix Exhibits-N. Y., 278 AD2d 279; Morgan v Prospect Park Assocs. Holdings, 251 AD2d 306; Clark v Foley, 240 AD2d 458). Ritter, J. P., Krausman, Florio and Feuerstein, JJ., concur.